                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF ALASKA


    UNITED STATES OF AMERICA,                         Case No. 3:20-cr-00065-TMB-MMS-1

                                  Plaintiff,
                                                     FINDINGS OF FACT, CONCLUSIONS
                      v.                                  OF LAW, AND VERDICT

    JASON DONALD SCHMIDLKOFER,

                                  Defendant.


                                        I.     INTRODUCTION

          This matter came before the Court on a bench trial, which commenced and ended on

July 12, 2021. 1 The United States of America charged Defendant Jason Donald Schmidlkofer with

one count of Felon in Possession of a Firearm in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2)

(Count 1) and one count of Possession of a Firearm in Furtherance of a Federal Drug Trafficking

Crime in violation of 18 U.S.C. § 924(c)(1)(A)(i) (Count 2). 2 The United States subsequently

moved to dismiss Count 2, and the Court granted the motion. 3 The bench trial only concerned

Count 1, the Felon in Possession charge. 4 At the conclusion of the trial, the Court took the matter

under advisement for deliberation and decision. Having heard and carefully considered the

evidence and argument presented at trial and all briefings and stipulations, and in accordance with

Federal Rule of Criminal Procedure (“Rule”) 23(c), the Court now renders its verdict.


1
    Dkt. 85 (Minute Entry).
2
    Dkt. 2 (Indictment).
3
    Dkts. 73 (Mtn. to Dismiss Count 2); 76 (Text Order Granting M to Dismiss Count 2).
4
    See Dkt. 70 (United States Trial Brief).



         Case 3:20-cr-00065-TMB-MMS Document 95 Filed 09/21/21 Page 1 of 7
                                  II.    PROCEDURAL HISTORY

          This criminal action arises out of the United States’ allegation that on or about January 21,

2020, Defendant, having previously been convicted of a crime punishable by imprisonment for a

term exceeding one year, did knowingly possess, in and affecting interstate and foreign commerce,

a firearm.

          Defendant filed a Motion to Suppress Evidence from a stop that occurred on January 21,

2020. 5 Defendant argued that the stop and seizure of Defendant was unlawful under the Fourth

Amendment to the United States Constitution.6 An evidentiary hearing on the Motion to Suppress

was held on March 26, 2021, before U.S. Magistrate Judge Matthew Scoble. 7 The Magistrate

Judge issued his Initial Report and Recommendation (“Initial R&R”) on June 4, 2021. 8 Defendant

filed an objection to the Initial R&R, and the United States filed a response to Defendant’s

objection. 9 The Magistrate Judge issued his Final Report & Recommendation (“Final R&R”) on

June 29, 2021, which the Court adopted in its entirety, denying the Motion to Suppress. 10

          Prior to trial, Defendant filed a Motion in Limine seeking to prohibit the United States from

eliciting testimony on the “circumstances of the seizure of Defendant[,]” “timing of the seizure of

Defendant and of the firearm including when and where the firearm was first observed[,]” and




5
    Dkt. 30 at 1 (Motion to Suppress).
6
    Id.
7
    Dkt. 48 (Minute Entry).
8
    Dkt. 63 (Initial R&R).
9
    Dkts. 64 (Defendant’s Objection to Initial R&R); 65 (United States Reply).
10
     Dkts. 68 (Final R&R); 75 (Text Order Adopting Final R&R and Denying Motion to Suppress).

                                                   2

          Case 3:20-cr-00065-TMB-MMS Document 95 Filed 09/21/21 Page 2 of 7
“[t]he actions of the officers before and up to the actual seizure of Defendant’s firearm[.]” 11 The

United States opposed the Motion in Limine, and the Court subsequently denied the motion. 12

           Defendant waived his right to trial by jury in writing. 13 The United States consented and

the Court approved the same as required by Rule 23, allowing the case to be tried by the Court.14

The Court issued an order setting forth its analysis as to why the case should proceed to trial on

July 12, 2021. 15 A one-day bench trial took place on July 12, 2021. 16

                   III.   FINDINGS OF FACT AND CONCLUSIONS OF LAW

           Pursuant to 18 U.S.C. § 922(g)(1), “[i]t shall be unlawful for any person . . .who has been

convicted in any court of, a crime punishable by imprisonment for a term exceeding one year . . . to

ship or transport in interstate or foreign commerce, or possess in or affecting commerce, any

firearm or ammunition; or to receive any firearm or ammunition which has been shipped or

transported in interstate or foreign commerce.” For Defendant to be found guilty of Felon in

Possession of a Firearm under Section 922(g)(1), the United States must prove four elements

beyond a reasonable doubt:

           (1) the Defendant knowingly possessed a Bersa .380 semiautomatic pistol;

           (2) the Bersa .380 semiautomatic pistol had been shipped or transported from outside of

the State of Alaska;


11
     Dkt. 81 at 1–2 (Motion in Limine).
12
     Dkts. 82 (Opposition to Motion. in Limine); 83 (Order Denying Motion in Limine).
13
     Dkt. 80 (Waiver).
14
     Id.
15
     Dkt. 84 (Order re: Trial Scheduling).
16
     Dkt. 85.

                                                    3

           Case 3:20-cr-00065-TMB-MMS Document 95 Filed 09/21/21 Page 3 of 7
       (3) at the time the Defendant possessed a Bersa .380 semiautomatic pistol, the Defendant

had been convicted of a crime punishable by imprisonment for a term exceeding one year; and

       (4) at the time the Defendant possessed a Bersa .380 semiautomatic pistol, the Defendant

knew that he had been convicted of such crime. 17

       At trial, Defendant stipulated 18 to the first element of the crime, that he knowingly

possessed a firearm, to wit a Bersa .380 semiautomatic pistol with serial number G82986. Trial

was held on the remaining three elements.

       A. Factual Findings

       The evidence presented by the United States at the July 12, 2021, bench trial established,

beyond a reasonable doubt, each of the contested elements of Count 1 of the Indictment.

       As to the second element of the offense, the United States established that the Bersa .380

semiautomatic pistol, serial number G82986, had been shipped or transported from outside of the

State of Alaska. At trial the United States called Special Agent (“SA”) Sarah Lynn Foreman with

the Bureau of Alcohol, Tobacco, Firearms, and Explosives in Anchorage, Alaska. SA Foreman

was qualified as an expert in interstate nexus in firearms and ammunition and testified that she

performed an interstate nexus analysis on the Bersa .380 semiautomatic pistol photographed in

Government Exhibits 7–10.      SA Foreman concluded that the firearm traveled in interstate

commerce because the firearm was made in Argentina and imported in New Jersey before traveling

into Alaska.   SA Foreman testified that the ammunition accompanying the firearm was


17
  See United States v. Benamor, 937 F.3d 1182, 1186 (9th Cir. 2019); Rehaif v. United States139
S. Ct. 2191, 2194 (2019); Ninth Circuit Model Inst. 8.65A (2019).
18
   See United States v. Bazuaye, 240 F.3d 861, 864 (9th Cir. 2001) (stipulated facts may be used
to establish elements of the crime beyond a reasonable doubt); United States v. Courville, 805 F.
App’x 519, 520 (9th Cir. May 18, 2020) (mem. op.) (facts admitted during bench trial by
stipulation).

                                               4

      Case 3:20-cr-00065-TMB-MMS Document 95 Filed 09/21/21 Page 4 of 7
manufactured in Utah. The United States also introduced, and the Court admitted, SA Foreman’s

Investigation Report regarding her Firearm and Ammunition Interstate Nexus Determination as

Exhibit 12. The Determination at Exhibit 12 describes the Bersa .380 semiautomatic pistol and

her findings. Based on the testimony of SA Foreman and aforementioned exhibits, the Court finds

that the United States established beyond a reasonable doubt that Bersa .380 semiautomatic pistol,

serial number G82986, had been shipped or transported from outside of the State of Alaska and

traveled in interstate commerce.

       As to the third element of the offense, the United States established that at the time the

Defendant possessed a Bersa .380 semiautomatic pistol, the Defendant had been convicted of a

crime punishable by imprisonment for a term exceeding one year. At trial the United States called

Samuel McKinstry, who works as an officer for U.S. Probation and Pretrial Services in Anchorage,

Alaska. Officer McKinstry testified that he had contact with Defendant. Officer McKinstry stated

that he set up housing for Defendant when he started supervised release in connection with a

different case. Exhibits 14, 16, 17, 18, 19 were introduced by the United States and admitted by

the Court. Officer McKinstry testified as to the contents of Exhibit 19, the Judgment in a Criminal

Case, United States v. Jason Donald Schmidlkofer, No. 3:15-cr-00103-03-SLG-DMS-3 (closed on

July 8, 2016). Officer McKinstry testified that Exhibit 19 contains conditions of supervised release

in connection with that case. Officer McKinstry testified that based on his experience, the offense

listed in Exhibit 19, Conspiracy to Defraud the Government with Respect to Claims in violation

of 18 U.S.C. § 286, is a felony offense. Exhibit 19 was signed on July 8, 2016, and states that

Defendant was sentenced to 56 months of imprisonment and three years of supervised release.

Exhibit 18 is a Minute Entry detailing the Court’s imposition of sentence in United States v. Jason

Donald Schmidlkofer, No. 3:15-cr-00103-03-SLG-DMS-3.



                                                 5

      Case 3:20-cr-00065-TMB-MMS Document 95 Filed 09/21/21 Page 5 of 7
       As to the fourth element of the offense, Officer McKinstry testified as to the contents of

Exhibit 17, which is a written Acknowledgment of Conditions signed by both Defendant and

Officer McKinstry on September 19, 2019. Officer McKinstry testified that he went over the

conditions in the Judgment with Defendant. He then testified as to the contents of Exhibit 16, the

Firearms and Explosives Notice, which was signed by both Defendant and Officer McKinstry on

September 19, 2019. Exhibit 16 states that Defendant understands he has been convicted of a

felony and that he is prohibited from possessing a firearm in accord with 18 U.S.C. § 922(g).

Officer McKinstry testified that he reviewed the Firearms and Explosives Notice with Defendant.

Based on the testimony of Officer McKinstry and Government Exhibits 14, 16, 17, 18, and 19, the

Court finds that the United States established beyond a reasonable doubt that Defendant had been

convicted of a crime punishable by imprisonment for a term exceeding one year and that at the

time the Defendant possessed a Bersa .380 semiautomatic pistol, the Defendant knew that he had

been convicted of such crime.

       B. Conclusions of Law

       After consideration of the parties’ stipulation and evidence presented, the Court finds that

the United States established beyond a reasonable doubt that Defendant knowingly possessed a

Bersa .380 semiautomatic pistol; the Bersa .380 semiautomatic pistol had been shipped or

transported from outside of the State of Alaska; at the time the Defendant possessed a Bersa .380

semiautomatic pistol, the Defendant had been convicted of a crime punishable by imprisonment

for a term exceeding one year; and at the time the Defendant possessed a Bersa .380 semiautomatic

pistol, the Defendant knew that he had been convicted of such crime. Accordingly, Defendant

Jason Donald Schmidlkofer is GUILTY of Felon in Possession of a Firearm in violation of 18

U.S.C. §§ 922(g)(1) and 924(a)(2) as charged in the Indictment.



                                                6

      Case 3:20-cr-00065-TMB-MMS Document 95 Filed 09/21/21 Page 6 of 7
                                        IV.    VERDICT

          Accordingly, for the reasons set forth herein, the Court finds Defendant Jason Donald

Schmidlkofer GUILTY of Count One of the Indictment. 19

          IT IS SO ORDERED.

                                   Dated at Anchorage, Alaska, this 21st day of September, 2021.


                                                    /s/ Timothy M. Burgess
                                                    TIMOTHY M. BURGESS
                                                    UNITED STATES DISTRICT JUDGE




19
     Dkt. 2.

                                                7

         Case 3:20-cr-00065-TMB-MMS Document 95 Filed 09/21/21 Page 7 of 7
